Citation Nr: 1726128	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  12-05 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include obstructive sleep apnea.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from April 1970 to March 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's appeal must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.

At the outset, the Board notes that the Veteran has not waived RO review of evidence he submitted after the August 2015 Supplemental Statement of the Case (SSOC).  While the Board is cognizant that 38 U.S.C.A. § 7105 (e) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with, or after submission of, a substantive appeal in cases where the substantive appeal was filed on or after February 2, 2013, see 38 U.S.C.A. § 7105  (e) (West 2014); see also VA Fast Letter 14-02 (May 2, 2014), the Board finds that an automatic waiver of jurisdiction cannot be applied in this case as the Veteran's substantive appeal was received in February 2012. Therefore, on remand, the RO must consider all evidence submitted after the August 2015 SSOC pertaining the Veteran's claim in the first instance.

The Veteran received a VA examination for hearing loss in April 2015.  While the Veteran's left ear did not show hearing loss during that examination, and the examiner did not provide an opinion, there are other treatment records in the file that shows the Veteran has current left ear hearing loss.  Accordingly, a medical opinion is needed in order to determine whether the Veteran's left ear hearing loss is related to service.  Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran testified before the undersigned in March 2017.  He stated that he has been previously treated for other respiratory disorders, other than sleep apnea, that he believes may be related to service.  Without further clarification, the Board is without medical expertise to determine the nature and etiology of the claimed respiratory disorder.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Veteran also identified other outstanding, existing evidence that could be obtained to substantiate the claim.

Accordingly, the case is REMANDED for the following action:

1.  Give the Veteran an opportunity to identify any outstanding VA or non-VA treatment records pertinent to his left ear hearing loss and respiratory disorders that are not already associated with the claims file.  Thereafter, obtain such records for consideration in his appeal.  All reasonable attempts should be made to obtain any identified records.

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and be allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

2.  Send the claims file to an appropriate VA examiner for an opinion as to the etiology of the left ear hearing loss.  The examiner should note in the examination report that the claims file and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion. 

Following review of the claims file, the examiner should provide an opinion on the following:

a)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current left ear hearing loss is related to service.

For all opinions provided the examiner must provide a rationale (i.e., why or why not).  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  Schedule the Veteran for an examination in order to determine the nature and etiology of any currently diagnosed respiratory disorder.  The examiner should note in the examination report that the claims file and the Remand have been reviewed.

Following review of the claims file, the examiner should provide an opinion on the following:

a)  Identify whether the Veteran has a currently diagnosed respiratory disorder, and determine whether it is at least as likely as not (50 percent probability or greater) that any current respiratory disorder is related to service.

For all opinions provided the examiner must provide a rationale (i.e., why or why not).  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After ensuring that the requested actions are completed, the AOJ should conduct any other development actions deemed warranted and readjudicate the claims on appeal.  If the benefit sought is not fully granted, the AOJ must furnish a Supplemental Statement of the Case before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






